UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Board Members Information 29 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Conservative Allocation Fund, covering the 12-month period from September 1, 2010, through August 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although stocks and higher yielding bonds rallied strongly through the first quarter of 2011 due to expectations of a more robust economic recovery, the reporting period ended amid sharply deteriorating investor sentiment due to disappointing economic data, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. In the final month of the reporting period, a major credit rating agency downgraded U.S. long-term debt, marking the first time in history that U.S.Treasury securities were not assigned the highest possible credit rating. Both stocks and bonds proved volatile in this tumultuous environment, as the stalled economy caused securities from economically sensitive market sectors to give back many of the reporting periods previous gains. The economic outlook currently is clouded by heightened market volatility and political infighting, but we believe that a sustained, moderate global expansion is more likely than a double-dip recession. Inflationary pressures appear to be waning in most countries, including the United States, as energy prices have retreated from their highs. The Federal Reserve Board has signaled its intention to maintain an aggressively accommodative monetary policy, which may help offset the financial stresses caused by recent fiscal policy choices in the United States and Europe. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2010, through August 31, 2011, as provided by Richard B. Hoey, A. Paul Disdier, Christopher E. Sheldon, CFA, and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2011, Dreyfus Conservative Allocation Fund produced a total return of 9.61%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index produced a total return of 18.48% for the same period.The fund also utilizes a customized blended index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Barclays Capital U.S. Aggregate Bond Index, and this blended index returned 10.16% for the same period. 2 Stocks and higher yielding sectors of the bond market rallied through the first quarter of 2011 amid expectations of continued economic recovery. However, several macroeconomic disappointments later derailed investor sentiment, erasing some of the markets’ previous gains.The fund’s return lagged its benchmarks, primarily due to disappointments among some of the underlying funds’ more economically sensitive holdings. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global and emerging-market equities; and U.S. and international fixed income securities. The fund’s portfolio managers, who comprise the Dreyfus Investment Committee, select the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors.The fund may invest in any of 31 underlying funds identified by the Dreyfus Investment The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Committee, which generally will select only certain, and not all, of the underlying funds for investment at any given time. Shifting Sentiment Sparked Heightened Volatility Investors’ outlooks improved markedly at the start of the reporting period when the Federal Reserve Board announced new measures to jump-start the U.S. economy. Subsequent improvements in economic data and corporate earnings also helped support rising stock prices.The rally was interrupted in February 2011 by political uprisings in the Middle East and again in March by devastating natural and nuclear disasters in Japan, but stock prices bounced back quickly from these unexpected shocks. Following the S&P’s late April peak, investor sentiment began to wane, before deteriorating in earnest last summer when Greece appeared headed for default on its debt. Global economic data came in below expectations and a contentious debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as investors engaged in a“flight to quality”away from economically sensitive sectors of the stock market and higher yielding sectors of the bond market. In contrast, traditional safe havens, such as U.S.Treasury securities, gained value late in the reporting period. Cyclical Stocks Dampened Fund Performance Throughout the reporting period, we maintained a modest emphasis on owning more stocks over bonds, which helped support the fund’s relative performance over the first eight months of the reporting period but proved detrimental over the summer of 2011. However, the fund exhibited less volatility than the overall stock market, primarily due to its fixed-income allocation. The fund’s performance compared to its benchmarks also was undermined by the cyclical tilt of some of its underlying equity funds, including Dreyfus Research Growth Fund, Dreyfus U.S. Equity Fund and Dreyfus/The Boston Company Large Cap Core Fund. Dreyfus Strategic Value Fund lagged market averages as value-oriented stocks trailed growth-oriented stocks. The fund achieved better relative results from Dreyfus Appreciation Fund, which benefited from a focus on dividend-paying stocks of large, multinational companies. The fund’s underlying fixed-income funds—Dreyfus Bond Market Index Fund and Dreyfus Total Return Advantage Fund—produced returns that were roughly in line with bond market averages. 4 The Dreyfus Investment Committee made a number of changes to the fund’s investment allocations during the reporting period. In October 2010, 1.5% of the fund’s total assets were shifted from Dreyfus Select Managers Small Cap Value Fund to Dreyfus Small Cap Stock Index Fund. In February 2011, we moved 2.6% of the fund’s assets to Dreyfus Appreciation Fund. Finally, in July 2011 we shifted 0.9% of assets from Dreyfus International Value Fund to Dreyfus International Equity Fund for a somewhat more defensive asset mix. Defensive Bias in a Choppy Economic Recovery We expect a subpar global economic rebound to persist amid significant headwinds over the remainder of 2011 and are monitoring a number of macroeconomic developments, including the sovereign debt crisis in Europe, U.S. federal deficit reduction negotiations and central bank policies worldwide.Therefore, we have maintained a relatively defensive bias in the selection of underlying equity funds, and have continued to rely on more defensively structured bond funds to help cushion heightened market volatility. September 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 8/31/11 Inception From Date 1
